Title: Remarks on the Situation at Great Falls, [post 14] January 1789
From: Madison, James
To: 


[post 14] Jany 1789
The importance of the spott at the great Falls of Potowmack, and the value of the property including it appear from the following considerations—
First: The singular fitness of the situation for every species of water works. Merchants Mills, Forges, Slitting & Plating Mills, Saw Mills &c. &c. may be erected here with greater advantages from nature than at any place perhaps within the whole compass of the United States. The spot was long ago marked out by a very sagacious undertaker, for these purposes and has been left unimproved from no other cause than the want of Funds. The addition made to the natural advantages of the place, by the opening of the navigation above, requires no explanation. Wheat, Timber &c. can by that means be collected from an extent of Country which is capable of supplying them in the most ample quantities that can be desired. Iron ore also & mineral coal are distributed along the main River & its branches in great abundance, and can be brought to the Works on the best terms.
Secondly The importance of the situation as a resting place for an extensive commerce. That the commerce through this Channel will be extensive, will be best shewn, if all proof be not superfluous, by a few plain & known facts. The main river is already navigable  miles above the falls. A Boat of  tons burden came down last fall from  with a load of  and the navigation of that part of the river will be ready for general use as soon as the spring season comes on, or at farthest before the ensuing Summer is over. The Shanandoah branch may and probably will be, very soon, made navigable for 150 miles from its mouth which is  miles above the Falls. The South branch is equally capable of the same improvement for 100 Miles from its mouth which is  miles above the falls. There are a number of smaller streams running into the Potowmac above the falls, which are either already navigable, or may easily be made so, not only on the Virginia but also on the Maryland Sides. By means of the latter no small part of the produce now transported by land to Baltimore, from the upper parts of Maryland & the skirts of Penna. will be drawn into the navigation of the Potowmack. The great region of Country embrac’d by these several waters is in general extremely fertile, particularly in the parts through which they immediately flow, is already setled and cultivated, and is found excellently adapted to almost every article which has been raised within this state. But the commerce of the Potomack will not [be] limited to this region, extensive as it is. Another prospect presents itself on the western side of the alleghany mountains. The communication between the atlantic and the western country, can be more easily established through the Potomac than through any other channel. The source of this river lies nearest to the sources of those which run westerdly; its course forms the most direct line with the course of the latter; and having such of its natural obstructions as require locks all at one spot, it has commanding advantages over other channels for attracting the produce & supplying the consumption of great part of the fertile Country on the Ohio and its upper branches, if not on the lakes also and the streams running into them. That the Scite in question will be one of the resting places for this extensive commerce results from several circumstances. 1. Wheat the staple article to be exported through this Channel, will be here most conveniently turned into flour for the purpose. It will therefore be here purchased by the Merchants or rather agents of the Merchants, residing at the Seaport Towns; who will of course, keep at the same place merchandize, in order the more easily to pay for the produce. One side of commerce necessarily attracts the other. The place of buying will always become the place of selling also. There may be other articles, which will undergo some manufactoring process before exportation, and to which the same remark may be applied. But the arrangements established for a principal article will extend themselves to others which would otherwise require or produce them. 2. The navigation above being open two weeks earlier than below the falls, and the Town of Alexandria to which a good road may be made being not more than 17 miles distant there will be a farther inducement to make the falls a place of Exchange for exports and imports. 3. The navigation above being already fitted for use, & that below being not likely to be opened for some time, and on account of its peculiar difficulties, perhaps a long time, the Falls will if proper measures be accelerated, have the habit of Commerce in its favour & might be continued as the Entrepôt from causes not otherwise entirely equal to the effect.
Thirdly. The convenience of the place for a manufactoring Town. This advantage is evident from the remarks already made. In no place can materials or provisions be more cheaply or plentifully assembled. Every branch of manufacture with Iron or other water works, must be particularly favourd at this Spot and as such are numerous and have mutual relations again with many other branches, a better Seat for manufactories can scarcely be fancied. The place is moreover healthy, is surrounded by a fertile and well wooded Country, and admits of an easy supply of every foreign implement & article which manufacturers may stand in need of.
